DISSENTING OPINION UPON DENIAL OF REHEARING  975 S.W.2d 445 September 30, 1998 Andree Layton Roaf, Judge, dissenting. I would grant rehearing and affirm this case. The majority has found that the trial court illegally sentenced appellant John Alvin Lewis in 1997 to ten years’ imprisonment with seven years suspended, when his “probation” for a 1993 drug offense was revoked. Because the original judgment had stated that Lewis’s sentence was “fixed” at a term of three years, the majority construed language suspending imposition of the sentence as, in effect, a suspended execution of the sentence. Consequently, the majority reasons that because the petition to revoke was filed on the final day of the three-year period, the trial court lacked the authority to sentence Lewis to any time whatsoever by the time the petition was heard several months later. However, the majority fails to acknowledge that its construction of the initial judgment in fact renders it illegal, in that the trial court was not authorized to suspend execution of a fixed sentence when Lewis was originally sentenced on September 20, 1993. See Ark. Code Ann. § 5-4-104(e)(B)(I) (Repl. 1997) (prohibiting suspended execution of sentence effective March 16, 1993). Accordingly, I find the instant case analogous to Hoffman v. State, 289 Ark. 184, 711 S.W.2d 151 (1986). In Hoffman, the supreme court reviewed a revocation hearing that involved a defendant who had been given an “advisory sentence,” a form of court probation that had been abolished by the adoption of the new criminal code. Noting that this was an illegal sentence that had not been challenged below on an appeal by the appellant, the supreme court treated the trial court’s disposition as a suspended sentence, the option available under the criminal code that most closely matched what trial court intended to impose. Here, the original 1993 judgment purported to sentence Lewis under Act 346 of 1975, the First Offenders Act, which allows a defendant to be placed on probation, see Ark. Code Ann. § 16-93-303 (Supp. 1997), but also stated “imposition of sentence suspended” upon Lewis’s fulfilling certain conditions, including a three-year supervised probation. However, suspended imposition of sentence involves release of the defendant without pronouncement of sentence and, unlike probation, without supervision by a probation officer. See Ark. Code Ann. § 5-5-101(1) (Repl. 1997). We should have followed Hoffman v. State, supra, and treated the trial court’s judgment as placing Lewis on probation. I know of nothing in our criminal code that would compel a different disposition. Indeed, Ark. Code Ann. § 16-90-111 (Supp. 1991) specifically states that illegal sentences may be corrected at any time. Finally, I find the majority’s reliance on Culpepper v. State, 268 Ark. 263, 595 S.W.2d 220 (1980), to be misplaced. In Bangs v. State, the supreme court rejected the idea that the defendant should benefit from failing to act to correct an illegal sentence. The court said: Thus, had the appellant presented this argument to the trial court, the trial court could have easily corrected the alleged illegality in the original sentence. It is true that the appellant was not required to present his argument to the trial court in order to receive appellate review. However, on appeal, we cannot dismiss the petition to revoke and thereby allow appellant to benefit from his failure to seek the appropriate remedy by petitioning the trial court for correction pursuant to section 16-90-111. Where an error has nothing to do with the issue of guilt or innocence and relates to punishment, it may be corrected in lieu of reversing and remanding. 310 Ark. 235, 241, 835 S.W.2d 294, 297 (1992) (citations omitted); see also Davis v. State, 291 Ark. 191, 723 S.W.2d 366 (1987); Basura v. City of Springdale, 47 Ark. App. 66, 884 S.W.2d 629 (1994). The majority has allowed Lewis to gain from his failure to seek correction of the original sentence by the trial court and to reap the benefits of both the First Offenders Act and a clearly file-gal suspended “execution” of sentence. I would affirm the revocation and ten-year sentence imposed by the trial court. Robbins, C.J., joins.